THIS AGREEMENT is made the 17th day of February 2004

BETWEEN:

[spacer.gif] [spacer.gif] (1)  Allied Healthcare (UK) Limited, a company
registered in England having its registered office at Stone Business Park,
Brooms Road, Stone, Staffs, ST15 0TL ("Allied"); and

[spacer.gif] [spacer.gif] (2)  Atos KPMG Consulting Limited, a company
registered in England under Company no. 04312380 whose registered office is at
45 Pall Mall, Times Place London, SW1Y 5JG ("AKC").

BACKGROUND:

[spacer.gif] [spacer.gif] (A)  AKC provides, licenses and installs fully
operational integrated business systems solutions, including the provision of
consultancy and other services and of certain hardware, software programs and
peripherals.

[spacer.gif] [spacer.gif] (B)  Allied wishes to implement its chosen business
system solution and wishes AKC to supply and implement the integrated business
solution on the terms and conditions set out herein.

IT IS AGREED as follows:

[spacer.gif] [spacer.gif] 1.  DEFINITIONS AND INTERPRETATION

[spacer.gif] [spacer.gif] 1.1  In this Agreement, unless the context requires
otherwise, the following expressions shall have the following meanings:

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] Acceptance Tests [spacer.gif] means the tests designed to check
that the System complies with the Specification; Acceptance Test Criteria
[spacer.gif] means the basis upon which the detailed Acceptance Tests will be
designed to check that the System complies with the Specification (developed in
accordance with the processes described in Schedule A) and the criteria in
respect of the Deliverables as described in Schedule H; Affiliate [spacer.gif]
means at any time (i) any holding company or subsidiary company of a Party or
any company which is a subsidiary company of the holding company of a Party or
(ii) any company or entity (which shall include a partnership or unincorporated
body) directly or indirectly controlled by, controlling or under common control
with, a Party or any Affiliate of a Party. The expressions "holding company" and
"subsidiary" shall have the meanings respectively ascribed thereto by Section
736 of the Companies Act 1985 and the expression "control" shall mean the
ability to exercise or control at least fifty (50) per cent of the voting rights
(whether in respect of board or member voting) in the relevant company or entity
or, by rights, contracts or other means, the ability to exercise decisive
influence on the company or entity, whether by ownership or the right to use all
or part of the assets of the company or entity or rights in respect of the
composition, voting or decisions of the company or entity or otherwise; and
"Allied's United Kingdom Affiliates" shall mean the companies listed below:
[spacer.gif]

1


--------------------------------------------------------------------------------


[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif]   [spacer.gif] •  Allied Healthcare Holdings Limited
•  Medic-One Group Limited
•  Balfor Medical Limited
•  Crystalglen Limited
•  Nightingale Nursing Bureau Limited
•  Staffing Enterprise Limited
•  Staffing Enterprise (PSV) Limited
•  Allied Healthcare (UK) Limited
•  Allied Oxycare Limited
•  Medigas Limited Agreement [spacer.gif] means this agreement including its
Clauses and Schedules, as amended in accordance with Clause 25; AKC Persons
[spacer.gif] means each and all of AKC's directors, employees, contractors and
agents, as the case may be and "AKC Person" shall mean any one of them; Allied
Default [spacer.gif] means any breach by Allied of the terms of this Agreement,
any act of negligence of Allied, any failure by Allied to carry out the Allied
Dependencies or any misrepresentation by Allied to AKC, except any delay or
failure resulting from circumstances beyond the reasonable control of Allied;
Allied Dependencies [spacer.gif] has the meaning given in Clause 4.1; Allied
Location [spacer.gif] means the Allied CRP and Head Office Location set out at
Schedule C; Business Day [spacer.gif] means any day that is not a Saturday,
Sunday or bank holiday in England; Charges [spacer.gif] means the amounts
payable by Allied to AKC for the Services, as set out in Schedule G;
Confidential Information [spacer.gif] means, in relation to a Disclosing Party,
any and all data and information, in written, oral or other form and whether or
not marked as confidential, relating to the business or management of the
Disclosing Party or its Affiliates, personnel or customers, and including the
trade secrets, drawings, specifications, designs and technology and business
plans and accounting records of the Disclosing Party. The terms of this
Agreement shall be treated as the Confidential Information of each Party.
However, Confidential Information shall not include any data or information
which: [spacer.gif]

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] (i) [spacer.gif] is in the public domain; or (ii) [spacer.gif]
comes into the public domain through no fault of the Receiving Party and through
means other than by disclosure by the Receiving Party or any person to whom the
Receiving Party has disclosed the information; or [spacer.gif]

2


--------------------------------------------------------------------------------


[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] (iii) [spacer.gif] is received by the Receiving Party from a third
party who was not under an obligation of confidence regarding the information;
or (iv) [spacer.gif] was already in the possession of the Receiving Party before
it was disclosed to the Receiving Party by the Disclosing Party and the
Receiving Party can demonstrate that possession by documentary evidence to the
Disclosing Party's reasonable satisfaction; (v) [spacer.gif] is disclosed with
the prior written consent of the Disclosing Party; or (vii) [spacer.gif] was
independently developed by the Receiving Party without the use of Confidential
Information and the Receiving Party can demonstrate that independent development
by documentary evidence to the Disclosing Party's reasonable satisfaction;
[spacer.gif]

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] Consultant Materials [spacer.gif] means AKC's know-how, methods of
work, working papers, methodologies, processes, tools, techniques, skills,
experience, expertise and any associated or related information maintained by
AKC in any form (whether oral, written, visual, electronic, in object code or
source code or other) existing at the date of this Agreement or developed by
AKC, other than as a Deliverable, including those arising solely out of and in
the course of the work carried out by AKC or its subcontractors as part of the
Services, except where tailored for or developed in conjunction with Allied;
Custom Software [spacer.gif] means any software or computer programs, data or
code and any accompanying documentation created by AKC for Allied as a
Deliverable and described in the Custom Software Specification in Schedule E,
but excluding any Consultant Materials; Deliverable [spacer.gif] means an item
of work which is to be delivered by AKC to Allied as part of the Services. A
list of agreed Deliverables as at the date of this Agreement is set out in
Schedule H; Disclosing Party [spacer.gif] has the meaning given in Clause 21.1;
Documentation [spacer.gif] means the documents, reports, technical or user
manuals and guides with respect to the operation, use and functions of the
System and other material as referred to in Schedule B hereto, as revised and
updated from time to time, and any additional documentation with respect to any
Updates; Equipment [spacer.gif] means the hardware and peripherals (including
any operating systems or software incorporated in the hardware or peripherals
(but excluding the Custom Software and the Software)) set out at Schedule B
which are to be provided by AKC under the terms of this Agreement, but excluding
consumables, such as disk packs and printing cartridges; [spacer.gif]

3


--------------------------------------------------------------------------------


[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] Facilities [spacer.gif] means the office area power supplies,
communications facilities, equipment, platforms, networks, systems and other
facilities which it will be necessary for Allied to provide and maintain at the
Allied Location for the installation and operation of the Equipment and System
as set out at Schedule C; Final Acceptance [spacer.gif] means the final
acceptance of the System as described in Clause 7.4; Implementation Plan
[spacer.gif] means the timetable for the implementation of the System set out in
Schedule F; Intellectual Property Rights [spacer.gif] means copyrights, database
rights, registered designs, patents, trade marks, service marks, design rights
(whether registered or unregistered), semiconductor topography rights,
applications for any of the above, trade secrets, rights of confidence and all
other similar rights recognised in any part of the world; Minor Defect
[spacer.gif] means any error which does not interfere with the effective use of
the System or Deliverables or which is cosmetic in nature including minor
reporting and screen errors or minor deviations from the expected operation of
the Deliverables (including the System); Non-Conformity [spacer.gif] means a
failure of part or all of the System to conform in any material respect with the
Specification; Normal Working Hours [spacer.gif] means the period between the
hours of 09:00 and 17:00 UK time on Business Days; Oracle [spacer.gif] means
Oracle Corporation UK Limited; Party [spacer.gif] means, as the context
requires, either AKC or Allied and "Parties" means both of them; Product
Description [spacer.gif] means the technical functional specifications for the
performance and operation of the Equipment (including any operational systems or
software incorporated therein) or Software, published by the relevant licensor
or manufacturer of each such component; Receiving Party [spacer.gif] has the
meaning given in Clause 21.1; Sales Tax [spacer.gif] means any sales, purchase
or turnover tax as may be applicable in any relevant jurisdiction, including,
without limitation, value added tax chargeable under or pursuant to the Value
Added Tax Act 1994 or the EC Sixth Directive (77/388/EEC); Services [spacer.gif]
means the general consultancy, computer systems analysis, design,
implementation, configuration, training, project management and other services
to be provided by AKC in accordance with this Agreement; Software [spacer.gif]
means the applications and computer programs or interfaces to be licensed to
Allied from third parties and listed in Table B1 in Schedule B; [spacer.gif]

4


--------------------------------------------------------------------------------


[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] Specification [spacer.gif] means the specification for the
performance and operation of the System as set out in Schedule E, as modified by
agreement of the Parties in accordance with the process set out in Clause 14;
System [spacer.gif] means the combination of Software, Custom Software, and
Equipment, and the Consultant Materials to the extent that they are incorporated
into any of the foregoing; Updates [spacer.gif] means any improvements,
subsequent releases, or iterations of the Software which are made generally
available to licensees or users by the relevant software licensor; and Warranty
Period [spacer.gif] has the meaning given in Clause 8.4. [spacer.gif]

[spacer.gif] [spacer.gif] 1.2  The headings in this Agreement are for reference
purposes only and shall not affect the meaning or construction of the clauses to
which they relate.

[spacer.gif] [spacer.gif] 1.3  Words expressed in the singular include the
plural and vice-versa and words of one gender include all genders.

[spacer.gif] [spacer.gif] 1.4  Unless the context otherwise requires, references
in this Agreement to a statute or statutory provision shall include a reference
to that statute or statutory provision as from time to time amended, modified,
extended, re-enacted or consolidated and all statutory instruments or orders
made pursuant to it.

[spacer.gif] [spacer.gif] 1.5  The Schedules form part of this Agreement and
shall have the same force and effect as if expressly set out in the body of this
Agreement.

[spacer.gif] [spacer.gif] 1.6  Any phrase in this Agreement introduced by the
term "include", "including", "in particular" or any similar expression shall be
construed as illustrating and not limiting the sense of the words preceding that
term.

[spacer.gif] [spacer.gif] 1.7  If there is any conflict between the provisions
of this Agreement (excluding the Schedules) and the Schedules, the provisions of
this Agreement (excluding the Schedules) shall take precedence over the
Schedules.

[spacer.gif] [spacer.gif] 1.8  The terms and conditions set out in the letter
between the Parties dated 27 November 2002 and any subsequent variation or
modification thereto shall in all respects be superseded by this Agreement.

[spacer.gif] [spacer.gif] 2.  COMMENCEMENT AND TERM

[spacer.gif] [spacer.gif] 2.1  This Agreement shall take effect on the date this
Agreement has been signed by both Parties and shall continue until terminated by
either Party under Clause 19. The provision of Services by AKC shall commence on
the date specified in the Implementation Plan.

[spacer.gif] [spacer.gif] 3.  SYSTEM PROVISION

[spacer.gif] [spacer.gif] 3.1  AKC shall at all times in accordance with the
terms and conditions of this Agreement, effect delivery and installation of the
System conforming to the Specification and provide such other Services as are
specified in Schedule A, Schedule B and Schedule E in accordance with the
Implementation Plan, or otherwise on the reasonable direction of Allied.

[spacer.gif] [spacer.gif] 3.2  AKC shall not replace the AKC Persons named in
Schedule A, except where this is unavoidable as a result of circumstances beyond
AKC's reasonable control (including illness and resignation), without Allied's
prior consent, such consent not to be unreasonably withheld or delayed.

[spacer.gif] [spacer.gif] 3.3  AKC shall provide the Deliverables in accordance
with the Implementation Plan. AKC shall notify Allied in writing as soon as
practicable after AKC becomes aware that it is

5


--------------------------------------------------------------------------------


[spacer.gif] [spacer.gif]   likely not to meet any such date, giving reasons for
the delay. AKC shall take all steps necessary to minimise the impact of the
delay on the Implementation Plan, including using additional resource to make up
time in respect of later Deliverables. Unless such delay is as a result of an
Allied Default, the cost of any such additional resource shall be at AKC's
expense.

[spacer.gif] [spacer.gif] 4.  ALLIED DEPENDENCIES, ALLIED LOCATION AND
FACILITIES

[spacer.gif] [spacer.gif] 4.1  Allied acknowledges that in order to enable AKC
to perform AKC's obligations under this Agreement, Allied must:

[spacer.gif] [spacer.gif] 4.1.1  carry out the tasks allocated to Allied in
Schedule A, Schedule D and Schedule E in accordance with the Implementation
Plan;

[spacer.gif] [spacer.gif] 4.1.2  provide AKC with information (including by
providing access to appropriate personnel) which AKC may reasonably require from
time to time;

[spacer.gif] [spacer.gif] 4.1.3  co-operate and procure that relevant employees,
agents and sub-contractors co-operate and comply with the reasonable
instructions of AKC to enable AKC to proceed uninterruptedly with the
performance of this Agreement;

[spacer.gif] [spacer.gif] 4.1.4  use its reasonable endeavours to ensure that
all information which it provides to AKC is complete and accurate. AKC shall not
be liable for any errors in the accuracy or completeness of any information
required to be provided by Allied;

[spacer.gif] [spacer.gif] 4.1.5  provide the Facilities at the Allied Location.
Allied shall use reasonable endeavours to ensure that at all times the
Facilities remain appropriate and sufficient for the proper operation of the
System, the Equipment, the Custom Software and the Software, in accordance with
information provided to Allied by AKC in respect of the Custom Software and the
Software;

[spacer.gif] [spacer.gif] 4.1.6  afford to the authorised personnel of AKC or
its agents or sub-contractors access to the Allied Location and on reasonable
notice provide adequate free working space AKC may reasonably require for the
performance of this Agreement, together the "Allied Dependencies". Subject
always to Clause 4.6 Allied shall not be in breach of this Agreement or have any
liability to AKC for any failure to perform the Allied Dependencies.

[spacer.gif] [spacer.gif] 4.2  Allied shall advise AKC of all rules,
regulations, policies and procedures in place at the Allied Location relating to
health, safety or security and AKC shall ensure compliance by its employees,
agents or sub-contractor with all such rules, regulations, policies or
procedures.

[spacer.gif] [spacer.gif] 4.3  AKC shall not carry out or be responsible for the
provision or installation of any hardware or peripherals (other than the
Equipment) at the Allied Location, which work shall be undertaken by Allied at
its own expense where necessary. AKC shall not carry out or be responsible for
the removal of doors, widening of entrances or any other structural work of any
description for the purpose of moving the Equipment to or installing it at the
Allied Location, which work shall be undertaken by Allied at its own expense
where necessary.

[spacer.gif] [spacer.gif] 4.4  If in the reasonable opinion of AKC or Allied it
is necessary to remove or otherwise disconnect any of Allied's existing
equipment at the Allied Location in order to carry out the installation of the
System, then Allied shall permit, and obtain all necessary consents for, such
removal and/or disconnection and shall give AKC all necessary assistance to
enable such work to be carried out.

[spacer.gif] [spacer.gif] 4.5  For the avoidance of doubt, Allied is responsible
for establishing back-up procedures to protect and recover its data, the
Software and the Custom Software. AKC has no responsibility in this regard or
liability in the event that Allied's data, the Software and/or the Custom
Software are deleted or altered through the installation or operation of the
System unless caused by AKC. In the event that Allied's data, the Software
and/or the

6


--------------------------------------------------------------------------------


[spacer.gif] [spacer.gif]   Custom Software are deleted or altered through the
installation or operation of the System, Allied will use its backup procedures
to restore its data, the Software and/or the Custom Software. Such backup
procedures shall include maintaining backups on at least a daily basis.

[spacer.gif] [spacer.gif] 4.6  If AKC is prevented or delayed from performing
its obligations under this Agreement by reason of any Allied Default then AKC
shall as soon as reasonably practical notify Allied of the relevant Allied
Default and Allied shall:

[spacer.gif] [spacer.gif] 4.6.1  use reasonable endeavours to remedy the Allied
Default as soon as practicable, to the extent such default is remediable; or

[spacer.gif] [spacer.gif] 4.6.2  if Allied is unable to remedy the Allied
Default promptly it shall notify AKC as soon as practicable and:

[spacer.gif] [spacer.gif] [spacer.gif]   (i) AKC shall prepare a revised
timetable (including an Implementation Plan if appropriate) to take into account
the impact of the Allied Default but which minimises as far as practically
possible the prevention of or delay in performance of AKC's obligations; and

[spacer.gif] [spacer.gif] [spacer.gif]   (ii) Allied shall grant to AKC an
extension of time for the performance of its obligations to take into account
the delay, provided that such extension shall not exceed the period of the
delay;. and(iii)if the delay persists for more than 10 Business Days, AKC shall
calculate the reasonable costs sustained thereafter in respect of the AKC
Persons prevented or delayed in performing the Services. Unless otherwise agreed
such costs shall be calculated on a time and materials basis by applying the
composite rate specified in paragraph 3.1 of Schedule G to the number of
Business Days that AKC Persons are prevented or delayed in performing the
Services. AKC shall not incur any avoidable costs and shall take such action as
is reasonably necessary to mitigate any costs (including where practical,
redeploying such AKC Persons). Allied shall pay such costs to AKC within 30 days
of receiving an invoice detailing the period of prevention or delay and the
calculation of the costs.

[spacer.gif] [spacer.gif] 5.  TITLE TO AND RISK IN THE EQUIPMENT

[spacer.gif] [spacer.gif] 5.1  The legal and beneficial ownership of the
Equipment (and any operating systems incorporated in any Equipment) shall pass
to Allied on delivery of the relevant Equipment to the Allied Location.

[spacer.gif] [spacer.gif] 5.2  Risk in the Equipment shall pass to Allied on
Acceptance of the Equipment at the Allied Location and accordingly Allied shall
be responsible for insuring the Equipment against all normal risks with effect
from the time risk passes.

[spacer.gif] [spacer.gif] 5.3  Risk in the media on which the Software or Custom
Software is recorded shall pass to Allied on delivery to the extent only that
Allied takes possession of such media on delivery.

[spacer.gif] [spacer.gif] 6.  INTELLECTUAL PROPERTY RIGHTS AND THIRD PARTY
SOFTWARE LICENCES

[spacer.gif] [spacer.gif] 6.1  All details, documents and other business
information (including Confidential Information) made available by Allied or its
Affiliates to AKC during the term of this Agreement shall remain the property of
Allied or its Affiliates.

[spacer.gif] [spacer.gif] 6.2  Subject to Clause 6.3, ownership of copyright,
database rights and all other Intellectual Property Rights in each Deliverable
(including the Custom Software) shall vest in Allied on its creation subject to
the terms and conditions in this Clause 6. In order to give effect to a transfer
or assignment of the Intellectual Property Rights in the Deliverable that Allied
may reasonably require, AKC shall execute, and shall procure that its employees
and sub-contractors execute, any reasonable documentation supplied by Allied at
Allied's cost.

[spacer.gif] [spacer.gif] 6.3  Allied shall not require AKC and AKC shall not be
obliged to transfer or assign: (i)

7


--------------------------------------------------------------------------------


[spacer.gif] [spacer.gif]   copyright in any part of a Deliverable that may be
owned by a party other than AKC, its Affiliates, and its and their employees and
sub-contractors (including consultants) ("Third Party Materials"); (ii)
copyright in Consultant Materials, all Intellectual Property Rights therein
remaining vested in AKC.

[spacer.gif] [spacer.gif] 6.4  AKC will procure on behalf of Allied:

[spacer.gif] [spacer.gif] 6.4.1  the grant of a licence for the Oracle Software
modules specified in paragraph 1 of Schedule B on the terms set out in Schedule
J including, for the avoidance of doubt, a perpetual right of use in the United
Kingdom and Ireland only for both Allied and Allied's United Kingdom Affiliates;
(which terms shall take precedence in the event of conflict over the terms of
this Agreement) ('Licence'). Allied hereby gives AKC its express consent that it
accepts such terms included in the Licence and that the applicable order to the
relevant supplier is subject to and incorporates the terms and conditions of the
Licence. Allied hereby accepts and agrees that the Licence is an individual
licence directly between the relevant supplier and Allied and that the You' and
Your' referred to in the Licence refers to Allied; and

[spacer.gif] [spacer.gif] 6.4.2  the grant of a licence to use any Intellectual
Property Rights required in order to use any Equipment supplied by AKC under
this Agreement (including Intellectual Property Rights relating to any operating
systems incorporated in such Equipment) on the standard terms of the third party
supplier of such Equipment.

[spacer.gif] [spacer.gif] 6.5  AKC shall ensure that it has obtained all
licences it requires in respect of any other third party Intellectual Property
Rights necessary for AKC to carry out the Services. Performance by AKC of its
obligations hereunder is conditional on Allied at all times complying with all
terms of all the Licence and licences granted in Clause 6.4.

[spacer.gif] [spacer.gif] 6.6  To the extent that the matters excluded in Clause
6.3 above are incorporated in or required in connection with a Deliverable, and
are not covered by the licences procured under Clause 6.4, AKC shall grant or
procure the grant to Allied of a worldwide, perpetual, irrevocable, royalty free
licence to use and sub-license use of the same for Allied's Normal Business Use,
and the Normal Business Use of Allied's Affiliates, and AKC will take all
necessary steps to give effect to this Clause. 'Normal Business Use' for the
purposes of this Clause 6 shall mean the right to develop, modify and maintain
the Deliverables and to grant any agent or sub-contractor a sub-licence to use
the Deliverables solely to provide services (including systems integration,
maintenance, outsourcing, disaster recovery or other support services) to Allied
or its Affiliates in respect of the Deliverables, such sub-licence to terminate
on termination of such services. Normal Business Use will not include any
arrangement that enables a third party to use Consultant Materials for any
purpose other than to provide such services.

[spacer.gif] [spacer.gif] 6.7  For the purposes of delivering Services to Allied
or other clients, AKC and other AKC Persons shall be entitled to use or develop
knowledge, experience and skills of general application gained through
performing the Services. Allied hereby grants a perpetual, non-exclusive licence
to copy and use the Deliverables for archiving, and inclusion within AKC's
internal knowledge management repositories, and for the purposes of training
AKC's internal staff. AKC accepts and agrees that it shall not be entitled to
disclose, sell, license or dispose of any Deliverable to any third party, or use
the Deliverable to provide services to any third party, without Allied's prior
written consent. Nothing in this Clause limits AKC's obligations in respect of
Confidential Information under Clause 21.

[spacer.gif] [spacer.gif] 6.8  Notwithstanding Clause 6.6, in the event that
Allied (i) does not make full payment of undisputed Charges in accordance with
Clause 18; or (ii) is in material breach of the licence conditions set out in
Clause 6.6, then AKC may at its discretion terminate Allied's licence to use
Consultant Materials and the Third Party Materials.

8


--------------------------------------------------------------------------------


[spacer.gif] [spacer.gif] 6.9  AKC shall provide Allied with source code for the
Custom Software as part of the Deliverables. AKC shall, within 30 days of a
written request, provide Allied with a copy of Oracle's Escrow Order Agreement
to enable Allied to determine whether Allied wishes to enter into a direct
escrow agreement with Oracle 's escrow agent.

[spacer.gif] [spacer.gif] 7.  ACCEPTANCE

[spacer.gif] [spacer.gif] 7.1  AKC shall, where viable, conduct internal tests
prior to delivery of any element of the System to ensure that such element
performs in all material respects in accordance with the Specification, and
shall provide Allied with the test results and advise Allied that the element of
the System is ready for Acceptance Testing.

[spacer.gif] [spacer.gif] 7.2  The Acceptance Tests shall be conducted in
accordance with Schedule A. Unless otherwise agreed each Acceptance Test shall
be carried out over a mutually agreed period of five (5) consecutive Business
Days within fifteen (15) days of the date of AKC's relevant notice of part or
all of the System's readiness for Acceptance Tests.

[spacer.gif] [spacer.gif] 7.3  Subject to Clause 7.5, Allied shall give written
notice of acceptance of each part of the System to AKC upon satisfactory
completion of the relevant Acceptance Tests if no Non-Conformity (which is
capable of being reproduced or of which there is other evidence) has been found
during such tests.

[spacer.gif] [spacer.gif] 7.4  Subject to Clause 7.5, Allied shall give written
notice of full and final acceptance ('Final Acceptance') to AKC of the whole
System upon satisfactory completion of the final Acceptance Tests of the whole
System ('Final Acceptance Tests') if no Non-Conformity (which is capable of
being reproduced or of which there is other evidence) has been found during such
tests. Final Acceptance shall be without prejudice to Allied's rights and
remedies in respect of any breach of this Agreement by AKC. In addition,
acceptance of any part of the System which is tested in advance of the remainder
shall be without prejudice to Allied's right to submit such part to a further
test when the whole System is available for Final Acceptance Testing and to
reject the whole (including the part already tested) if it fails to achieve
Final Acceptance.

[spacer.gif] [spacer.gif] 7.5  Acceptance in respect of any Deliverable and
Final Acceptance shall only occur when Allied is satisfied that the relevant
Acceptance Tests have been met and has signed and issued to AKC an acceptance
certificate in a form agreed between the parties. Notwithstanding the foregoing,
Acceptance and Final Acceptance shall be deemed to have occurred if AKC has not
received notification of any Non-Conformity within fourteen (14) days of
completion of all relevant Acceptance Tests.

[spacer.gif] [spacer.gif] 7.6  Upon notification by Allied of a Non-Conformity
identified during Acceptance Tests AKC shall as soon as reasonably practical and
within five (5) Business Days (unless a longer period is reasonably required, in
which case within a period agreed at the time of notification) correct the
Non-Conformity. Allied and AKC shall then have an additional fifteen (15)
Business Days from the date of AKC's notice of readiness for re-testing to
conduct Acceptance Tests of that part of the System subject to the
Non-Conformity in accordance with Clauses 7.2 to 7.4 above. The Acceptance Test
agreed period shall not be suspended or extended or acceptance withheld unless
the Non-Conformity prevents effective completion of the Acceptance Tests.

[spacer.gif] [spacer.gif] 7.7  In the event of a second occurrence of the same
Non-Conformity AKC shall work diligently to remedy the Non-Conformity within
five (5) Business Days (unless a longer period is reasonably required, in which
case within a period agreed at the time of notification of the second
occurrence) and when such Non-Conformity is corrected Allied and AKC shall
re-test the relevant part of the System in accordance with the procedure set out
at Clauses 7.2 to 7.4 above.

[spacer.gif] [spacer.gif] 7.8  If AKC is unable to remedy the Non-Conformity in
Clause 7.6 or the unaccepted parts of the System demonstrate the same
Non-Conformity during a third test then Allied shall have the option to:

9


--------------------------------------------------------------------------------


[spacer.gif] [spacer.gif] 7.8.1  in the event that both parties believe a
reasonable resolution to the Non-Conformity can be achieved by AKC within a
reasonable timeframe acceptable to Allied, then Allied may require AKC to supply
such additional services to rectify the Non-Conformity as may be necessary to
enable the Acceptance Tests to be completed successfully; or

[spacer.gif] [spacer.gif] 7.8.2  agree with AKC a process to determine the cause
of the Non-Conformity and make appropriate recommendations for its resolution.
In the event that the Parties are unable to agree such a process within seven
(7) days then Allied may refer the Non-Conformity to an independent expert
agreed by the Parties or, if no such agreement is reached within 7 days of
Allied's election to make such reference, appointed by the then current
President of the British Computer Society, and such expert shall, acting as
expert and not as arbitrator, determine the cause of the Non-Conformity and make
such recommendations as he may deem appropriate for its resolution. Costs of
such reference shall be borne by AKC. Allied and AKC shall give proper
consideration to such recommendations. If, taking into consideration the
recommendations of the expert, AKC believes a reasonable resolution to the
Non-Conformity can be achieved by AKC, AKC may implement such resolution within
a reasonable time of receiving such recommendations; or

[spacer.gif] [spacer.gif] 7.8.3  in the event that both Parties do not believe a
reasonable resolution to the Non-Conformity can be achieved by AKC within a
reasonable timeframe acceptable to Allied, then Allied may accept the whole or
any part of the System as it shall decide subject to such abatement of Charges
agreed between the Parties as may be reasonable in the circumstances and without
warranty in respect of such Non-Conformity; or

[spacer.gif] [spacer.gif] 7.8.4  if none of Clauses 7.8.1 to 7.8.3 applies then
Allied may terminate this Agreement in which event Allied may require AKC to
either:

[spacer.gif] [spacer.gif] [spacer.gif]   7.8.4.1 refund to Allied any part of
the Charges which may have been paid to AKC in respect of this Agreement for the
Custom Software Documentation and any other Deliverables (other than the
Equipment and the Software) and Allied shall return to AKC at AKC's request the
Custom Software Documentation and any other Deliverables (other than the
Equipment and the Software) which may have been provided by AKC at the date of
such termination; or

[spacer.gif] [spacer.gif] [spacer.gif]   7.8.4.2 refund to Allied all of the
Charges which may have been paid to AKC in respect of this Agreement for the
Equipment, Software, Custom Software, Documentation and any other Deliverables
and Allied shall return to AKC at AKC's request the Equipment, Software, Custom
Software Documentation and any other Deliverables which may have been provided
by AKC at the date of such termination.

[spacer.gif] [spacer.gif] 7.9  Notwithstanding the provisions of Clauses 7.1 to
7.8 Allied shall not (i) unreasonably withhold Acceptance during the second or
third Acceptance Tests or (ii) unreasonably withhold Final Acceptance during
Final Acceptance Tests, where any Non-Conformity is a Minor Defect. If any Minor
Defects are outstanding at the time of Final Acceptance, AKC shall, at Allied's
request, remedy such defect free of charge.

[spacer.gif] [spacer.gif] 7.10  In the event that Allied places the System or
any part thereof in live operation or production or otherwise uses the System
for any purpose except Acceptance Testing or training before Final Acceptance
has occurred then it does so at its own risk until such time as any
Non-Conformity has been remedied by AKC. To the extent that any Non-Conformity
exists in such System or part thereof the Parties shall continue to comply with
their respective obligations set out in this Clause 7 in respect of the
Non-Conformity except that (i) Allied shall not be entitled to the remedy set
out in Clause 7.8.4; and (ii) the warranty provided under Clause 8.4 shall
commence from the date that Allied places the System or part thereof in live
operation or production or otherwise uses the System for any purpose except
Acceptance Testing or training and not the date of Final Acceptance.

[spacer.gif] [spacer.gif] 7.11  In the event that a Non-Conformity arises out of
(i) the inaccuracy or incompleteness of any information supplied by Allied, or
(ii) the Software or Equipment fails to perform

10


--------------------------------------------------------------------------------


[spacer.gif] [spacer.gif]   substantially in accordance with the Product
Description provided by the relevant manufacturer of the Software or Equipment,
then AKC shall not be liable for any such Non-Conformity and Allied shall
promptly pay to AKC the Charges which would otherwise be due. At Allied's
request AKC shall prepare a Proposal in accordance with the change control
procedures in Clause 14 to correct any such Non-Conformity which may include a
work around or a change to the Specification.

[spacer.gif] [spacer.gif] 7.12  Upon Final Acceptance Allied shall pay to AKC
the relevant Charges in accordance with Clause 18.3 of this Agreement.

[spacer.gif] [spacer.gif] 7.13  All AKC services in correcting any
Non-Conformity after initial Acceptance Testing of each relevant part of the
Services but prior to Final Acceptance by Allied of such part shall be provided
free of charge, provided however that AKC shall not be obligated to provide
services free of charge that arise from, among other things, any change in the
Specification or Product Description requested by Allied that has not been
agreed through the Change Control process set out in Clause 14.

[spacer.gif] [spacer.gif] 8.  WARRANTIES AND UNDERTAKINGS

[spacer.gif] [spacer.gif] 8.1  AKC warrants and undertakes that the Services and
its obligations under this Agreement shall be performed:

[spacer.gif] [spacer.gif] [spacer.gif]   8.1.1 in a professional manner with
reasonable skill and care and in accordance with the Implementation Plan;

[spacer.gif] [spacer.gif] [spacer.gif]   8.1.2 by appropriately skilled and
qualified persons who have the necessary expertise to perform AKC's obligations
under this Agreement; and

[spacer.gif] [spacer.gif] [spacer.gif]   8.1.3 in compliance with the governing
laws set out in Clause 31.

[spacer.gif] [spacer.gif] 8.2  AKC warrants and undertakes that:

[spacer.gif] [spacer.gif] [spacer.gif]   8.2.1 prior to Acceptance Testing it
shall conduct a virus check of the Software, and the Custom Software using
commercially available virus checking software;

[spacer.gif] [spacer.gif] [spacer.gif]   8.2.2 the Custom Software shall be free
from material errors, defects and faults;

[spacer.gif] [spacer.gif] [spacer.gif]   8.2.3 the System shall comply in all
material respects with the Specification; and

[spacer.gif] [spacer.gif] [spacer.gif]   8.2.4 the Documentation shall be of a
sufficient standard to enable trained Allied staff to use and develop the
System.

[spacer.gif] [spacer.gif] 8.3  AKC warrants that it has the authority and power
to perform its obligations under this Agreement and that it will have the
authority to grant the rights granted to Allied and its Affiliates under this
Agreement at the date of any such grant.

[spacer.gif] [spacer.gif] 8.4  Except as otherwise agreed by Allied in the
context of Clause 7.8.3 and subject to Clause 8.5 AKC warrants that, for a
period of one hundred and twenty (120) days from Final Acceptance (the "Warranty
Period"), the System shall perform in all material respects in accordance with
the Specification and any Change Requests. Except in the event that AKC is
unable to correct the error giving rise to the breach of this warranty within a
time period reasonably acceptable to Allied, Allied's sole remedy for breach of
this warranty shall be the correction by AKC, at AKC's cost, of the error giving
rise to such breach. This warranty shall not apply to the extent that Allied
modifies the System or the Custom Software or the Software except in the event
that such modification is made with AKC's prior written consent.

[spacer.gif] [spacer.gif] 8.5  In the event that AKC procures on behalf of
Allied the grant of a licence for Software in accordance with the provisions of
Clause 6.4, AKC gives no representation or warranty to the fullest extent
permitted by law that any such Software will perform in accordance with the
Product Description provided by the licensor of such Software. Allied agrees
that its sole warranties and remedies in respect of the failure of such Software
to perform in

11


--------------------------------------------------------------------------------


[spacer.gif] [spacer.gif]   accordance with the Product Description are provided
by the third party licensor of such Software, except where such failure has been
caused as a result of any act or omission of AKC.

[spacer.gif] [spacer.gif] 8.6  AKC shall remain liable to Allied for all
statements, representations and recommendations made to Allied in the "Review of
Business Systems Selection for Allied Healthcare: Final Report - 26 June 2003",
a copy of which is attached to this Agreement as Annex 1. AKC acknowledges that
in entering into this Agreement Allied has relied on that report.

[spacer.gif] [spacer.gif] 8.7  The Parties shall conduct regular virus checks of
their own respective electronic mail systems using commercially available virus
checking software. In the event either Party detects a virus which could affect
the other Party it shall notify the other Party as soon as reasonably practical
and take all reasonable steps to prevent the virus being transmitted by
electronic mail to the other Party.

[spacer.gif] [spacer.gif] 8.8  Notwithstanding the warranties contained in this
Clause 8 AKC shall not be responsible for any breach of warranty by reason or to
the extent that such breach of warranty arises as a result of any Allied Default
or the inaccuracy or incompleteness or incompatibility or otherwise of any
information supplied by Allied.

[spacer.gif] [spacer.gif] 8.9  AKC makes no representation and gives no warranty
that the System shall be error free or operate in an uninterrupted manner.

[spacer.gif] [spacer.gif] 8.10  Each Party warrants to the other that:

[spacer.gif] [spacer.gif] [spacer.gif]   8.10.1 it has the full power and
authority to enter into this Agreement and to perform its obligations under this
Agreement; and

[spacer.gif] [spacer.gif] [spacer.gif]   8.10.2 this Agreement is executed by
its duly authorised representative.

[spacer.gif] [spacer.gif] 8.11  Allied warrants and undertakes that:

[spacer.gif] [spacer.gif] [spacer.gif]   8.11.1 it is not aware of any matters
within its reasonable control which may or will adversely affect its ability to
perform its obligations in accordance with this Agreement; and

[spacer.gif] [spacer.gif] [spacer.gif]   8.11.2 it will ensure that it remains
entitled during the term of this Agreement to install and use the Software and
any other software provided by Allied.

[spacer.gif] [spacer.gif] 8.12  To the fullest extent permitted by law, the
warranties set out in this Clause 8 are in lieu of all other warranties,
express, implied or statutory including but not limited to any such
representation or warranty that may be implied or otherwise given during any
course of dealing or trade and any implied warranties of quality or fitness for
a particular purpose.

[spacer.gif] [spacer.gif] 9.  INTELLECTUAL PROPERTY RIGHT INDEMNITY

[spacer.gif] [spacer.gif] 9.1  AKC will defend at its own expense any claim or
suit (a "Claim") brought or threatened against Allied or any of its Affiliates
to the extent such Claim alleges that possession or use by Allied or its
Affiliates in accordance with the terms of this Agreement of any item provided
or licensed by AKC to Allied under this Agreement (including without limitation
the Custom Software, the Deliverables and the Consultant Materials, but
excluding the Software) (the "Product") infringes the Intellectual Property
Rights of any third party, and will indemnify and pay all losses, and damages
incurred by Allied and its Affiliates on account of such Claim together with all
reasonable costs and expenses (including reasonable legal fees) incurred by
Allied and its Affiliates as a direct result thereof, provided that AKC is given
(i) prompt written notice of the Claim; (ii) all reasonable information and
assistance which it may require to defend the Claim; (iii) sole control of the
defence of the Claim and of all negotiations for its settlement or compromise;
and provided that the alleged infringement does not result from any alterations,
modifications or enhancements carried out by Allied or its Affiliates or on
its/their behalf by a third party or the use of the Product in a manner of which
AKC has not given prior, written approval

12


--------------------------------------------------------------------------------


[spacer.gif] [spacer.gif]   or in conjunction with other software or equipment
or facilities (including telecommunications systems) other than the Facilities
and provided that Allied does not incur any avoidable costs and expenses without
the prior written consent of AKC.

[spacer.gif] [spacer.gif] 9.2  If, in AKC's opinion, the Product is or is likely
to become the subject of a Claim, or if the Services are found to be infringing
by a court of competent jurisdiction, AKC will, at AKC's option, either:

[spacer.gif] [spacer.gif] 9.2.1  procure for Allied the right to continue using
or sublicensing such Product, or

[spacer.gif] [spacer.gif] 9.2.2  replace or modify such part of the Product
without significantly affecting the functionality or performance so that it
becomes non-infringing and Allied shall make no further use of the Product or
any copies thereof in unmodified form, or

[spacer.gif] [spacer.gif] 9.2.3  if neither of the foregoing alternatives is
commercially reasonable, AKC shall use all reasonable endeavours to recommend a
replacement or modification which changes the functionality or performance so
that the Product becomes non-infringing and which is commercially reasonable for
Allied. If Allied accepts such a recommendation AKC shall replace or modify such
part of the Product by changing the functionality or performance so that it
becomes non-infringing and Allied shall make no further use of the Product or
any copies thereof in unmodified form. If Allied does not accept such a
recommendation AKC shall refund to Allied any monies paid in respect of the
relevant part of the Product together with any monies paid in respect of other
parts of the Product which are rendered useless as a result of the infringing
Product (in the case of Equipment, subject to straight line depreciation over a
five-year period).

[spacer.gif] [spacer.gif] 9.3  AKC will not defend or indemnify Allied against
damages and costs and expenses in respect of any Claim which arises from
Allied's continued use of an unmodified Product which infringes any third party
Intellectual Property Rights where AKC has replaced or modified such part of the
Product so that it becomes non-infringing.

[spacer.gif] [spacer.gif] 9.4  AKC shall not be liable to Allied under this
Clause 9 or otherwise for any loss or damage suffered by Allied arising from
fraud, misrepresentation, withholding of information material to the Services or
other default relating to such material information on Allied's part.

[spacer.gif] [spacer.gif] 9.5  The foregoing states the entire obligations of
AKC with respect to infringement of Intellectual Property Rights of third
parties.

[spacer.gif] [spacer.gif] 10.  LIMITS OF LIABILITY

[spacer.gif] [spacer.gif] 10.1  Nothing in this Agreement shall serve to limit
either Party's liability in respect of:

[spacer.gif] [spacer.gif] [spacer.gif]   10.1.1 death or personal injury caused
by or arising from that Party's negligence; or

[spacer.gif] [spacer.gif] [spacer.gif]   10.1.2 fraud; or

[spacer.gif] [spacer.gif] [spacer.gif]   10.1.3 any fraudulent pre-contractual
misrepresentations made by AKC on which Allied can be shown to have relied.

[spacer.gif] [spacer.gif] 10.2  Neither Party shall in any event be liable to
the other whether in contract, tort (including negligence) or for breach of
statutory duty or in any way whatsoever for loss of profit or of business, loss
of opportunity, loss of anticipated savings or for any indirect or consequential
losses whatsoever including arising out of the use or inability to use the
System even if such damages or losses were reasonably foreseeable or if AKC has
been advised of the possibility of such damages or losses, except in respect of
the following categories of losses if incurred by Allied (including as a result
of any claim made by a third party against Allied): any losses resulting from
Allied's, or any of Allied's United Kingdom Affiliate's (i) inability to raise
or delay in raising sales invoices (ii) inability to collect or delay in
collecting cash, (iii) inability to pay or delay in paying employees, and (iv)
breach of its statutory or regulatory obligations.

13


--------------------------------------------------------------------------------


[spacer.gif] [spacer.gif] 10.3  Subject to Clauses 9.1 and 10.1 and 10.2 and
notwithstanding anything else in this Agreement either Party's total aggregate
liability to the other with respect to this Agreement in contract, tort
(including negligence or breach of statutory duty) or otherwise arising in
connection with this Agreement shall be limited to £3 million (three million
pounds).

[spacer.gif] [spacer.gif] 10.4  Except for actions for non-payment or
infringement or breach of confidentiality obligations or proprietary rights no
action, regardless of form, arising out of this Agreement may be brought by
either Party more than six (6) years after the facts giving rise to the cause of
action have occurred, regardless of whether those facts by that time are known
to, or reasonably ought to have been discovered by the claimant.

[spacer.gif] [spacer.gif] 11.  ASSIGNMENT/SUB-CONTRACTORS

[spacer.gif] [spacer.gif] 11.1  Save in respect of any assignment by Allied to
an Allied Affiliate and save in respect of any assignment by AKC to an entity
that is a direct or indirect subsidiary of Atos Origin S.A., neither Party shall
be entitled to assign, transfer or otherwise dispose of the benefit or the
burden of this Agreement without the other Party's prior written consent, which
consent shall not be unreasonably withheld or delayed.

[spacer.gif] [spacer.gif] 11.2  AKC is permitted to sub-contract the software
development and training parts of the Services and further any non-material part
of its obligations under this Agreement without the consent of Allied. Subject
to the foregoing, AKC may only sub-contract any other material part of its
obligations under this Agreement with the prior written consent of Allied.
Notwithstanding the foregoing AKC shall not be relieved from any of its
liabilities or obligations hereunder by engaging the sub-contractor; and shall
be and remain solely responsible for all and any payments to be made to any of
its sub- contractors.

[spacer.gif] [spacer.gif] 12.  INDEPENDENT CONTRACTORS

[spacer.gif] [spacer.gif]   Nothing in this Agreement shall be construed as
establishing or implying any partnership or joint venture between the Parties,
and nothing in this Agreement shall be deemed to constitute either of the
Parties as agent of the other or authorise either Party to bind the other or to
make the other liable in respect of any agreement, act or statement.

[spacer.gif] [spacer.gif] 13.  THIRD PARTY RIGHTS

[spacer.gif] [spacer.gif]   Nothing in this Agreement shall confer, or is
intended to confer, on any third party any benefit or the right to enforce any
term of this Agreement under the Contracts (Rights of Third Parties) Act 1999,
except in respect of Allied's United Kingdom Affiliates. However, the Parties to
this Agreement may rescind, vary, amend or terminate this Agreement without the
consent of any of Allied's United Kingdom Affiliates, notwithstanding that any
of Allied's United Kingdom Affiliates may have relied on, or indicated assent
to, any term of this Agreement.

[spacer.gif] [spacer.gif] 14.  CHANGE CONTROL

[spacer.gif] [spacer.gif] 14.1  Before Final Acceptance of the System, Allied
shall be entitled to request changes to the Services, the Specification or the
System. In the event Allied wishes such changes, Allied shall furnish AKC with a
description of the changes sought ("Change Request"), in sufficient detail to
permit AKC to develop a proposal ("Proposal") for Allied's consideration.

[spacer.gif] [spacer.gif] 14.2  On its receipt, AKC shall review the Change
Request and, if and as required from time to time, AKC may request additional
information from Allied in respect of such Change Request.

[spacer.gif] [spacer.gif] 14.3  AKC shall prepare and submit a Proposal to
Allied within five (5) days (or such longer time as the Parties may agree in the
event that the Change Request is complex or the preparation of the Proposal will
adversely impact AKC's obligations under this Agreement) setting out price (if
any), delivery and other relevant provisions which arise out of the

14


--------------------------------------------------------------------------------


[spacer.gif] [spacer.gif]   Change Request. Any pricing in respect of Change
Requests will be based on the rates for Change Requests set out in Schedule G.
No charge shall be made in respect of any Change Request to the extent that the
Change Request arises as a result of a breach by AKC of this Agreement.

[spacer.gif] [spacer.gif] 14.4  On receipt of AKC's Proposal, Allied shall have
fourteen (14) days in which to notify AKC of its acceptance of the Proposal.
Failure to accept the Proposal within this period shall be deemed to be
rejection of AKC's Proposal.

[spacer.gif] [spacer.gif] 14.5  If the Proposal is accepted by Allied, AKC and
Allied shall execute a schedule to be appended to this Agreement containing the
Change Request, the Proposal and full provisions with respect to the delivery,
installation, acceptance testing, cost and payment terms of such changes and any
other relevant terms, and the Parties shall comply with their respective
obligations in respect of such changes. The terms of this Agreement shall apply,
mutatis mutandis, to the performance of Change Request to the extent that they
are not amended by the Parties in that schedule.

[spacer.gif] [spacer.gif] 15.  SUPPORT

[spacer.gif] [spacer.gif] 15.1  AKC shall not provide support and maintenance
services under this Agreement except for:

[spacer.gif] [spacer.gif] [spacer.gif]   15.1.1 the limited post production
support provided as part of the Services and described in Schedule A;

[spacer.gif] [spacer.gif] [spacer.gif]   15.1.2 support for the Equipment listed
in Schedule B which shall be procured by AKC on behalf of Allied from Hewlett
Packard Limited for a three year period with effect from the date of delivery of
the Equipment, on the terms which are attached at Annex 2;

[spacer.gif] [spacer.gif] [spacer.gif]   15.1.3 technical support for the Oracle
Software licences and modules listed in table B1 of Schedule B, which shall be
procured by AKC on behalf of Allied for a three year period ending on 25th
November 2005, under Oracle's technical support policies (the current version of
which is set out at
http://oracle.com/support/index.html?policies.html, and which are subject to
change and may contain additional terms, all such terms of which shall take
precedence in the event of conflict over the terms of this Agreement). The
Parties acknowledge that AKC procured an undertaking from Oracle to provide such
support prior to the date of this Agreement and that the three year period
commenced in November 2002. In respect of the year 26th November 2003 to 25th
November 2004 and the year 26th November 2004 to 25th November 2005, the sum of
£176,000 per annum in payment for these support services will be invoiced by
Oracle and paid direct to Oracle by Allied. No payments are due to AKC in
respect of the Oracle support services procured pursuant to this Clause.

[spacer.gif] [spacer.gif] 15.2  To the extent that Allied requests that AKC
procures on behalf of Allied any technical support services in relation to any
upgrade or change to the Software licences and modules listed in table B1 of
Schedule B, or the Equipment listed in table B2 of Schedule B (including for the
avoidance doubt increases in the number of users) then this shall be dealt with
through the change control process set out in Clause 14. No Updates in relation
to the Custom Software, will be provided except as may be agreed through the
change control process set out in Clause 14.

[spacer.gif] [spacer.gif] 16.  DISPUTE RESOLUTION

[spacer.gif] [spacer.gif] 16.1  If during the term of this Agreement a dispute
arises relating to this Agreement or any related matter and the Parties cannot
reach agreement, the unresolved matter will in the first instance be escalated
internally to the Finance Director for Allied and the Managing Director who is
designated as the CIM Consulting Industry Leader for AKC. In the event that the
matter is not resolved at this first escalation the matter shall be referred as
soon as reasonably possible to the Chief Executive Officer for Allied and the
Managing Director who is designated as the Head of UK Consulting for AKC.

15


--------------------------------------------------------------------------------


[spacer.gif] [spacer.gif] 16.2  If after a period of 14 days following the final
referral under Clause 16.1 the dispute has not been resolved, the parties shall
participate in mediation to try to resolve the dispute. The mediator shall be
selected by agreement of the parties or failing agreement shall be chosen at the
request of either party by the Centre for Dispute Resolution. The mediation
shall be held as soon as reasonably practicable at a suitable neutral venue and
shall be attended by personnel of each party sufficiently senior to reach a
resolution of the dispute.

[spacer.gif] [spacer.gif] 16.3  Nothing in this Clause 16 will restrict, at any
time while the above dispute resolution procedures are in progress or before or
after they are invoked, either Party's freedom to commence legal proceedings.

[spacer.gif] [spacer.gif] 17.  NOTICES

[spacer.gif] [spacer.gif] 17.1  All notices shall be given in writing at the
addresses specified in Clause17.2, and be delivered by hand or sent by or first
class post. Any notice delivered or sent as the case may be by (i) hand shall be
deemed to have been served at the time of delivery; and by (ii) first class post
shall be deemed to have been served two (2) Business Days after posting;
provided that where in the case of delivery by hand such delivery or
transmission occurs either after Normal Working Hours on a Business Day or on a
day other than a Business Day service will be deemed to have occurred at 10 am
on the following Business Day (such times being local time at the address of the
recipient).

[spacer.gif] [spacer.gif] 17.2  For the purposes of this Clause, the addresses
are as follows:

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] For Allied [spacer.gif] For AKC For the attention of: Chief Finance
Officer [spacer.gif] For the attention of The Head of Commercial and Corporate
Affairs Address: Allied Healthcare (UK) Limited a Stone Business Park, Brooms
Road, Stone,
Staffs ST15 OTL [spacer.gif] Address: 45 Pall mall, Times Place, London SW1Y,
5JG
  [spacer.gif] Copy to: Tim Manasseh   [spacer.gif] Address: 10th Floor, 1
Canada Square, Canary Wharf, London, E14 5AB or such other address as may be
notified in writing from time to time by the relevant Party to the other Party.
[spacer.gif]

[spacer.gif] [spacer.gif] 18.  CHARGES

[spacer.gif] [spacer.gif] 18.1  In consideration of AKC performing its
obligations under this Agreement, Allied shall pay the Charges in accordance
with Schedule G and such charges shall be fixed unless varied in accordance with
this Agreement.

[spacer.gif] [spacer.gif] 18.2  The Charges set out in Schedule G and other
charges hereunder are exclusive of all Sales Tax.

[spacer.gif] [spacer.gif] 18.3  Invoices will be issued by AKC in accordance
with Schedule G and shall contain sufficient information to enable Allied to
verify the Charges included in them. Payment shall be made by Allied within
thirty (30) days after receipt of an undisputed invoice containing such
information. AKC may apply a late payment charge of one (1)% per annum above
Barclays Bank's base rate on any overdue amount which is unpaid for thirty (30)
days or more.

[spacer.gif] [spacer.gif] 19.  TERMINATION

[spacer.gif] [spacer.gif] 19.1  Either Party may immediately at any time by
notice in writing terminate this Agreement (in whole or in part) as from the
date of such notice if the other Party:

[spacer.gif] [spacer.gif] [spacer.gif]   19.1.1 is unable to pay its debts when
they fall due or becomes insolvent;

16


--------------------------------------------------------------------------------


[spacer.gif] [spacer.gif] [spacer.gif]   19.1.2 enters into or proposes to enter
into any compromise or arrangement with its creditors, or convenes any meeting
of its creditors, commits any act of bankruptcy or is subject to an order or a
resolution for its liquidation, administration, winding up or dissolution (other
than for the purposes of a solvent amalgamation or reconstruction);

[spacer.gif] [spacer.gif] [spacer.gif]   19.1.3 has a liquidator, receiver,
administrator, investigator, statutory manager or similar officer appointed over
any or all or any substantial part of its assets; or

[spacer.gif] [spacer.gif] [spacer.gif]   19.1.4 ceases to carry on or threatens
to cease to carry on all or substantially all of its business or is deemed to be
unable to pay its debts.

[spacer.gif] [spacer.gif] 19.2  Either Party may at any time by notice in
writing to the other Party terminate this Agreement (in whole or in part)
immediately if the other Party is in:

[spacer.gif] [spacer.gif] [spacer.gif]   19.2.1 material or persistent breach of
this Agreement where such breach is incapable of remedy; or

[spacer.gif] [spacer.gif] [spacer.gif]   19.2.2 material or persistent breach of
this Agreement where such breach was capable of remedy and the defaulting Party
shall have failed to remedy such breach within 30 Business Days of receiving
written notice of such breach (such request to contain a warning of such Party's
intention to terminate).

[spacer.gif] [spacer.gif] 19.3  Allied may terminate this Agreement at any time
upon giving not less than thirty (30) Business Days' written notice to AKC.

[spacer.gif] [spacer.gif] 19.4  Termination in accordance with this Clause 19
shall not prejudice or affect any right of action or remedy or liabilities of
either Party which shall have accrued or shall thereafter accrue to the
non-defaulting Party nor shall it affect the Clauses in this Agreement which are
expressly or by implication intended to continue in force on or after
termination or expiry of this Agreement (or, for the avoidance of doubt the
provisions of Clause 6 and licences granted thereunder).

[spacer.gif] [spacer.gif] 20.  CONSEQUENCES OF TERMINATION

[spacer.gif] [spacer.gif] 20.1  Upon termination of this Agreement by AKC in
accordance with Clause 19.1 or 19.2, or by Allied in accordance with Clause
19.3, Allied shall pay AKC its costs on a time and materials basis at AKC's
rates specified in Schedule G for all work carried out (and not yet invoiced) by
AKC under the Agreement up to the date of termination together with the
reasonable cost of materials and goods ordered by AKC in relation to Services to
be supplied under the Agreement for which AKC has paid or is legally bound to
pay; and any cancellation charges and/or other payments which AKC is contracted
to make to its contractors; and the reasonable cost of removal from the Allied
Location of any property of AKC. AKC shall use its reasonable endeavours to
minimise such costs and other amounts. AKC shall not be entitled to claim any
other loss, damage, cost or expense from Allied in relation to the early
termination of this Agreement.

[spacer.gif] [spacer.gif] 20.2  Upon termination of this Agreement by Allied in
accordance with Clauses 19.1 or 19.2 Allied shall not be liable to make any
further payments to AKC except for those Charges which were eligible to be
invoiced by AKC in accordance with Clause 18.3 at the date of termination and
AKC shall provide Allied with any Custom Software or other Deliverables that it
has developed at the date of termination.

[spacer.gif] [spacer.gif] 20.3  Upon the termination or expiry of this Agreement
each Party shall return to the other Party, all property belonging to the other
Party then in its possession, including work-in progress and media on which
Intellectual Property Rights of the other Party are stored, but excluding any
property comprising or containing materials that are subject to a continuing
licence under Clause 6 and make such property available for collection by the
other within a reasonable time but in no event later than twenty-eight (28) days
after termination.

17


--------------------------------------------------------------------------------


[spacer.gif] [spacer.gif] 21.  CONFIDENTIAL INFORMATION

[spacer.gif] [spacer.gif] 21.1  Each Party who receives Confidential Information
(the "Receiving Party") of the other Party (the "Disclosing Party") shall hold
such Confidential Information in trust and confidence for and on behalf of the
Disclosing Party and shall not use (other than for the purpose of performing
obligations under this Agreement) or copy or disclose to any third party any
Confidential Information so received, except where:

[spacer.gif] [spacer.gif] [spacer.gif]   21.1.1 expressly authorised to do so by
the Disclosing Party; or

[spacer.gif] [spacer.gif] [spacer.gif]   21.1.2 disclosure is required by law,
provided, however, that the Receiving Party shall first have given notice to the
Disclosing Party and given the Disclosing Party a reasonable opportunity to
object or obtain a protective order requiring that the relevant Confidential
Information be used only for the purposes for which the order was issued.

[spacer.gif] [spacer.gif] 21.2  Each Party shall take appropriate action by
instruction, agreement or otherwise to ensure that its directors, officers,
employees, agents and sub-contractors are required to keep confidential all
Confidential Information of the other Party which is disclosed to or comes into
the possession of any of them. Confidential Information shall remain the
property of the Disclosing Party.

[spacer.gif] [spacer.gif] 21.3  For greater certainty, the Parties acknowledge
that the System, Custom Software, Consultant Materials, Software, Documentation,
Specification and Implementation Plan contain Intellectual Property Rights,
trade secrets, proprietary and Confidential Information of Allied, AKC and third
parties and are and shall remain the property of either Allied or AKC or such
third parties, subject only to the express rights granted under this Agreement.
Accordingly, and in addition to its other obligations, the Parties shall keep
confidential the Software, Documentation, Specification and Implementation Plan
and, in the case of AKC, the Custom Software and in the case of Allied, the
Consultant Materials and limit access to the same to those of its employees,
directors, agents and sub-contractors who have a need to know and then only to
the minimum extent required to fulfil his/her responsibilities in accordance
with this Agreement or as permitted under the licences granted under Clause 6.
The Parties shall inform all relevant employees that the Software,
Documentation, Specification and Implementation Plan and, in the case of AKC,
the Custom Software and, in the case of Allied, the Consultant Materials
constitute Confidential Information of Allied or AKC or third parties and that
all Intellectual Property rights therein are the property of Allied or AKC or
third parties and the Parties shall take all such steps that it takes with its
own Confidential Information of similar business importance to ensure compliance
by its employees with the provisions of this Clause 21.

[spacer.gif] [spacer.gif] 22.  DATA PROTECTION

[spacer.gif] [spacer.gif] 22.1  Each Party agrees that, in the performance of
its respective obligations under this Agreement, it shall comply with the
provisions of the Data Protection Act 1998 (the "1998 Act") to the extent it
applies to each of them. Where used in this Clause 17, the expressions "process"
and "personal data" shall bear their respective meanings given in the 1998 Act.

[spacer.gif] [spacer.gif] 22.2  AKC shall not process any personal data provided
or made available to AKC by Allied or its Affiliates in connection with this
Agreement ("Data") for any purpose other than that which is strictly necessary
for the performance of its obligations under this Agreement. Without prejudice
to the foregoing, AKC shall not damage, alter, disclose, lose or destroy any
Data unless instructed to do so in writing by Allied.

[spacer.gif] [spacer.gif] 22.3  AKC agrees and warrants that:

[spacer.gif] [spacer.gif] [spacer.gif]   22.3.1 it will process the Data only on
behalf of Allied and its Affiliates and in compliance with Allied's reasonable
instructions and this Agreement;

[spacer.gif] [spacer.gif] [spacer.gif]   22.3.2 it will not transfer any Data
outside of the European Economic Area;

18


--------------------------------------------------------------------------------


[spacer.gif] [spacer.gif] [spacer.gif]   22.3.3 it has no reason to believe that
any applicable laws prevent it from fulfilling the instructions received from
Allied and AKC's obligations under this Agreement;

[spacer.gif] [spacer.gif] [spacer.gif]   22.3.4 it will take appropriate
organisational and technical measures against unauthorised or unlawful
processing of Data and against accidental loss or destruction of, or damage to,
Data;

[spacer.gif] [spacer.gif] [spacer.gif]   22.3.5 it shall promptly notify Allied
of:

[spacer.gif] [spacer.gif] [spacer.gif]   (i) any legally binding request for
disclosure of the Data by a law enforcement authority unless otherwise
prohibited (such as a prohibition under criminal law to preserve the
confidentiality of a law enforcement investigation);

[spacer.gif] [spacer.gif] [spacer.gif]   (ii) any accidental or unauthorised
access to the Data of which AKC becomes aware; and

[spacer.gif] [spacer.gif] [spacer.gif]   (iii) any request received directly
from the Data subjects without responding to that request, unless authorised to
do so;

[spacer.gif] [spacer.gif] [spacer.gif]   22.3.6 it will deal promptly and
properly with all reasonable inquiries from Allied relating to the processing of
the Data; and

[spacer.gif] [spacer.gif] [spacer.gif]   22.3.7 upon receiving reasonable notice
and during Normal Working Hours, it will submit its data processing facilities
and procedures for audit of the processing activities covered by this Agreement
which shall be carried out by Allied or an inspection body selected by Allied
composed of independent members and in possession of the required professional
qualifications bound by a duty of confidentiality.

[spacer.gif] [spacer.gif] 22.4  Without prejudice to the foregoing, AKC shall
ensure that only those of its personnel expressly authorised to have access to
Data for the purpose of performing AKC's obligations under this Agreement shall
have access to Data and that each such personnel undertakes to abide by the
obligations of AKC regarding Data and contained in this Agreement.

[spacer.gif] [spacer.gif] 22.5  Each Party warrants to the other that it holds
and has complied with the notification provisions of the 1998 Act (or that it is
deemed to have so complied by virtue of paragraph 2 of Schedule 14 to the 1998
Act) in respect of its respective obligations under this Agreement and that
performance of its respective obligations hereunder shall not breach or
contravene such notification.

[spacer.gif] [spacer.gif] 23.  FORCE MAJEURE

[spacer.gif] [spacer.gif]   Neither Party shall be liable for any delay in
performing obligations or for failure to perform obligations (other than the
payment of any monies) if the delay or failure results from any act of God,
governmental act, war, fire, flood, explosion, civil commotion or analogous
event, provided the Party prevented from rendering performance notifies the
other Party immediately and in detail of the commencement and nature of such
cause and the probable consequences thereof, and provided further that such
Party uses its reasonable efforts to render performance in a timely manner
utilising to such end all resources reasonably required in the circumstances,
including obtaining supplies or services from other sources of the same if
reasonably available, save that, if the delay exceeds 3 months the other Party
shall have the right to terminate this Agreement on giving to the other 30 days'
written notice.

[spacer.gif] [spacer.gif] 24.  WAIVER AND REMEDIES

[spacer.gif] [spacer.gif] 24.1  No failure or delay by either Party in
exercising any of its rights or remedies under this Agreement shall operate as a
waiver of those rights or remedies. No right or remedy of either Party under
this Agreement will be deemed to be waived unless the waiver is in writing and
signed by an authorised representative of each Party.

[spacer.gif] [spacer.gif] 24.2  No waiver of any breach of this Agreement is a
waiver of any other or subsequent breach.

19


--------------------------------------------------------------------------------


[spacer.gif] [spacer.gif] 24.3  Unless otherwise expressly stated under this
Agreement, the Parties' rights under this Agreement may be exercised separately,
concurrently and as often as necessary and are cumulative and not exclusive of,
or prejudicial to any rights or remedies provided by law or this Agreement.

[spacer.gif] [spacer.gif] 25.  AMENDMENTS

[spacer.gif] [spacer.gif]   No amendment to this Agreement will be effective
unless it is agreed in writing and signed by the authorised representatives of
both Parties.

[spacer.gif] [spacer.gif] 26.  PUBLICITY

[spacer.gif] [spacer.gif]   No publicity release or announcement relating to the
terms or existence of this Agreement or the activities of Allied or AKC under
this Agreement may be made by either Party without the other Party's prior
written consent, save that (i) AKC may refer in writing or otherwise to Allied
as a client of AKC for the purposes of marketing or publicising or selling its
services and may disclose that it has performed work (including the Services)
for Allied, in which event it may indicate only the general nature or category
of such work (or of the Services) and any details which have properly entered
the public domain and (ii) Allied may refer in writing or otherwise to its
intention to implement or implementation of a new IT system and/or Oracle
software and/or to AKC as the supplier of services to it in relation to that
system/software.

[spacer.gif] [spacer.gif] 27.  NON SOLICITATION

[spacer.gif] [spacer.gif]   During the term of this Agreement and for a period
of six (6) months thereafter a Party shall not directly or indirectly solicit or
seek to procure the services of an employee of the other Party who was at the
time of such action directly involved with the Services without the prior
consent of the other Party. Notwithstanding the foregoing either Party shall be
at liberty to employ or engage such persons as a result of any public
advertisements or public recruitment campaigns.

[spacer.gif] [spacer.gif] 28.  ENTIRE AGREEMENT

[spacer.gif] [spacer.gif]   This Agreement constitutes the entire agreement
between the Parties regarding the subject matter hereof and, subject to Clause
8.6, supersedes all prior communications, representations, warranties,
stipulations, undertakings and agreements between the Parties concerning the
subject matter hereof. Nothing in this Clause shall, however, operate to limit
or exclude the liability of either Party for any fraudulent misrepresentation on
which the other Party has relied in entering into this Agreement.

[spacer.gif] [spacer.gif] 29.  SEVERABILITY

[spacer.gif] [spacer.gif] 29.1  If any provision of this Agreement is found by
any court, tribunal or administrative body of competent jurisdiction to be
illegal, unenforceable or invalid for any reason, provided that the intent of
the Parties is preserved to the fullest possible extent, that provision will be
deemed to be modified to the extent required to remedy the illegality,
unenforceability or invalidity.

[spacer.gif] [spacer.gif] 29.2  If it is not possible to remedy the illegality,
unenforceability or invalidity, that provision is to be severed from this
Agreement and the remaining provisions of this Agreement will otherwise remain
in full force.

[spacer.gif] [spacer.gif] 30.  SURVIVAL

[spacer.gif] [spacer.gif]   The expiry or termination of this Agreement will be
without prejudice to the rights and obligations of either Party existing prior
to expiry or termination. The Clauses in this Agreement that expressly or
impliedly have effect after expiry or termination will continue to have effect
notwithstanding expiry or termination.

[spacer.gif] [spacer.gif] 31.  GOVERNING LAW

[spacer.gif] [spacer.gif]   This Agreement is governed by the laws of England
and Wales, and the Parties submit to the exclusive jurisdiction of the Courts of
England and Wales.

20


--------------------------------------------------------------------------------


[spacer.gif] [spacer.gif]   IN WITNESS WHEREOF, the Parties hereto have caused
this Agreement to be executed by their duly authorised representatives on the
date first above written.

[spacer.gif] [spacer.gif]   Signed for and on behalf of Allied Healthcare (UK)
Limited

[spacer.gif] [spacer.gif]   By:    /s/ Sarah Ladd Eames        

[spacer.gif] [spacer.gif]   Name:    Sarah Ladd Eames        

[spacer.gif] [spacer.gif]   Title:    CEO, President, COO

[spacer.gif] [spacer.gif]   Signed for and on behalf of Atos KPMG Consulting
Limited

[spacer.gif] [spacer.gif]   By:    /s/ Tim Manasseh                 

[spacer.gif] [spacer.gif]   Name:    Tim Manasseh                

[spacer.gif] [spacer.gif]   Title:    Managing Director           

21


--------------------------------------------------------------------------------
